                                            wf


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                        -X

 JIHYE SONG,

                              Plaintiff,
                                                                      MEMORANDUM & ORDER
              -against-
                                                                            17-CV-1682(NGG)

 JEFF SESSIONS, Attorney General ofthe United
 States, and U.S. CITIZENSHIP AND
 IMMIGRATION SERVICES,
                              Defendants.
                                                         X
NICHOLAS G. GARAUFIS,United States District Judge.

       Plaintiff Ji Hye Song, a native of South Korea, seeks an order pursuant to the Mandamus

Act,28 U.S.C. § 1361, or the Administrative Procedure Act("APA"),5 U.S.C. § 701 et seq..

compelling action on her April 13,2015, application for an adjustment of status to lawful

permanent residence. (Compl.(Dkt. 1).) Defendants Jeff Sessions and the U.S. Citizenship and

Immigration Services("USCIS") move to dismiss the complaint as moot under Federal Rule of

Civil Procedure 12(b)(1) and for failure to state a claim upon which relief may be granted under

Rule 12(b)(6). CSee Defs. Notice of Mot. to Dismiss("Mot")(Dkt. 17); Defs. Mem.in Supp. of

Mot.("Mem.")(Dkt. 18).) For the following reasons, the motion to dismiss is GRANTED.

I.     BACKGROUND

       Plaintiff was bom on June 15,1980, presumably in South Korea. (See Compl. 2.) She

entered the United States with inspection on December 27,2006. (Id.^ 9.) On December 23,

2014,Plaintiffs 1-140 Immigration Petition for Alien Worker (the "1-140 Petition") was filed

with USCIS. (Id K 10.) The 1-140 Petition was approved on February 25,2015. (Id) Now that

Plaintiffs 1-140 Petition had been approved, she was permitted to apply for adjustment to

permanent residence. (See 1-797, Not, of Action(Dkt. 1 atECF p.9).) Accordingly, on April 13,
2015,Plaintiff filed her 1-485 Application for Adjustment for Permanent Residence (the "1-485

Application"). (S^ Compl. H 10; PI. Aff.(Dkt. 20 at ECF p.40)H 2.)

        As of March 30, 2017,Plaintiffs 1-485 Application was still pending. fSee Compl.

nil.) She then filed the instant complaint, seeking to compel Defendants to act on her

application. (Id n 1•) On July 25,2017,Plaintiff informed the court that USCIS had denied her

1-485 Application five days earlier. (July 25, 2017, Letter(Dkt. 8).) In that letter. Plaintiff stated

that USCIS issued its decision following a "hostil[e]" interview on July 6, 2017 in which the

USCIS officer "took advantage ofthe unbalanced power dynamic in the room." (Id at 1.) She

alleged that the USCIS officer interrupted Plaintiffs counsel, encouraged Plaintiffto fire her

attomey, and terminated the interview prior to its conclusion. (Id at 2-3.) She claimed that this

"unwarranted level of hostility" violated her procedural due process rights under the Fifth

Amendment, her rights under the APA,and "amount[ed]to First Amendment retaliation." (Id

at 2,4.)

       On August 10, 2017, Defendants informed the court that USCIS had sua sponte reopened

Plaintiff's application process and scheduled another interview with Plaintifffor September 7,

2017. (Aug. 10,2017, Letter(Dkt. 9).) On October 24, 2017, USCIS again denied Plaintiffs

application. (Denial ofPI. 1-485 Appl.(Dkt. 19 at ECF p.23).) In its decision, USCIS stated that

Plaintiff provided inconsistent testimony and documentation concerning her previous residences,

employment,and education; failed to provide requested documentation; and failed to submit

requested tax information, with the exception of an updated G-325A form. (Id. at 6-7.) The

decision also stated that USCIS determined that Plaintiff was in the United States in violation of

the law at the time ofher application, and that she should make arrangements to depart as soon

as possible. (Id at 7.) On or about November 24,2017, Plaintiff filed a Form I-290B Notice of
Appeal or Motion. (Not. of Appeal or Mot.(Dkt. 19 at ECF p-35).) Following review, USCIS

concluded that the previous denial ofPlaintiffs 1-485 Application would "remain unchanged"

and stated that its decision on the 1-485 Application was "final." (Id at 3.)

        The court granted Defendants leave to move to dismiss the complaint on March 15, 2018.

(Mar. 15, 2018, Min. Entry.) The motion was fully briefed on June 14,2018. (See Mot; Mem.;

PI. Opp'nto Mot.("PI. Opp'n")(Dkt. 20 at ECF p.l); Defs. Reply in Supp. of Mot.("Defs.

Reply")(Dkt. 21).)

n.     LEGAL STANDARD


        "A case is properly dismissed for lack of subject matter jurisdiction under Rule 12(b)(1)

when the district court lacks the statutory or constitutional power to adjudicate it." Makarova v.

United States, 201 F.3d 110,113(2d Cir. 2000). "Dismissal under Rule 12(b)(1) is therefore

proper when a case becomes moot." Bais Yaakov of Spring Vallev v. Educ. Testing Serv., 251

F. Supp. 3d 724, 728(S.D.N.Y. 2017)(citing Dovle v. Midland Credit Memt.. Inc.. 722 F.3d 78,

80(2d Cir. 2013)). A case is not moot unless "it is impossible for a court to grant anv effectual

relief whatever to the prevailing party." Chevron Com,v. Donziger. 833 F.3d 74, 124(2d Cir.

2016)(quoting ChajSn v. Chafin. 568 U.S. 165,172(2013)). "As long as the parties have a

concrete interest, however small, in the outcome ofthe litigation, the case is not moot." Id.

(alteration adopted)(quoting Knox v. SEIU. Local 1000. 567 U.S. 298,307-08 (2012)).

       "The court must take all facts alleged in the complaint as true and draw all reasonable

inferences in favor of plaintiff, butjurisdiction must be shown affirmatively, and that showing is

not made by drawing from the pleadings inferences favorable to the party asserting it." Khanom

V. Kerry. 37 F. Supp. 3d 567,572(E.D.N.Y. 2014)(alteration adopted)(internal quotation marks

omitted)(quoting Morrison v. Naf1 Austl. Bank Ltd.. 547 F.3d 167,170(2d Cir. 2008)). "In
resolving a motion to dismiss for lack of subject matter jurisdiction under Rule 12(b)(1), a

district court... may refer to evidence outside the pleadings." Makarova. 201 F.3d at 113; see

Khanom. 37 F. Supp. 3d at 572.

III.   DISCUSSION


       Defendants move to dismiss the complaint on two groimds. First, they argue that

USCIS's voluntary adjudication ofthe 1-485 Application renders the action moot,thus divesting

the court of subject-matter jurisdiction over this action. (Mem. at 4-8.) In the alternative, they

submit that Plaintiff has not alleged a basis on which the court can grant reliefimder either the

Mandamus Act or the A?A. (Id at 8-9.) Because the court agrees that the USCIS's adjudication

ofPlaintiffs 1-485 Application renders this action moot,the court GRANTS the motion to

dismiss for lack of subject-matter jurisdiction. See Bobrowskv v. Yonkers Courthouse,111

F. Supp. 2d 692,703(S.D.N.Y. 2011)("When a defendant moves to dismiss imder Rule 12(b)(1)

for lack ofsubject matter jurisdiction, and also moves to dismiss on other grounds such as Rule

12(b)(6) for failure to state a claim upon which relief can be granted, the [cjourt must consider

the Rule 12(b)(1) motion first."(citing, inter alia, Rhulen Agency. Inc. v. Ala. Ins. Guar. Ass'n,

896 F.2d 674,678(2d Cir. 1990))).

       A.      Mootness


       Plaintiff seeks an order "to compel action on [the 1-485 Application]." (Compl. 1.) As

discussed above, USCIS denied Plaintiffs 1-485 Apphcation on October 24,2017, and

subsequently denied her motion for reconsideration ofthe denial. While Plaintiff may not have

received the outcome she desired firom USCIS,there can be no mistaking that she received from

USCIS what she sought to compel the agency to give her—an adjudication of her 1-485

Application. Accordingly, the court must grant Defendants' motion to dismiss for lack of
subject-matter jurisdiction. See Chen ex rel. Jinghon v. Sessions. 321 F. Supp. 3d 332,337

(E.D,N,Y. 2018); Khanom. 37 F. Supp. 3d at 573-74.

        B.     The Court's Ability to Review USCIS's Denial of the 1-485 Application

        Nevertheless, Plaintiff makes a number of arguments for why,even if her claim to an

order compelling action on her 1-485 Application is moot,the court should deny Defendants'

motion to dismiss for lack ofsubject-matter jurisdiction and grant her different relief. These

arguments require the court to ask whether Plaintiff has raised a justiciable challenge to the

denial of her 1-485 Application, rather than a simple, now-moot request to adjudicate her

application. Because Plaintiff has no permissible grounds for challenging the denial of her 1-485

Application before this court,the court adheres to its decision to grant Defendants' motion to

dismiss for lack of subject matter jurisdiction.

       The Immigration and Nationality Act("INA")precludes judicial review for "any

judgment regarding the granting ofrelief under section... 1255 [the section ofthe INA that sets

forth adjustment-of-status procedures]." 8 U.S.C. § 1252(a)(2)(B)(i). "In general,'8 U.S.C.

§ 1252(a)(2)(B)(i) eliminates district courtjurisdiction to review the denial of an 1-485

application' under § 1255.'" Sandhu v. United States. 916 F. Supp. 2d 329,332-33(E.D.N.Y.

2013)(quoting Ruiz v. Mukasev. 552 F.3d 269,276 n.4(2d Cir. 2009)). There are, however,

two exceptions to this rule:

               First, under § 1252(a)(2)(D),"thisjurisdictional bar would not apply
               to petitions raising constitutional claims or questions of law."
               Second, courts have limited the scope of § 1252(a)(2)(B)(i) in that
               it "does not bar judicial review of nondiscretionary, or purely legal,
               decisions."

Id.(first quoting Ruiz. 552 F.3d at 276 n.4, and then quoting Sepulveda v. Gonzales. 407 F.3d

59,63(2d Cir. 2005)).
        First, arguing that what she really seeks is "a reevaluation of her status as the fully

eligible applicant [for] employment-based immigration," Plaintiff claims that USCIS's use of

discretion in denying her 1-485 Application violated the APA. (See PI. Opp'n at 4-6.) Here,

Plaintiff maintains that USCIS was incorrect to base its denial of her application on its

"suspicion about whether Plaintiff maintaiued her legal status since her entry into the United

States" and its "suspicion about Plaintiff's education credential." (PL Opp'n at 4-6.) Plaintiff's

claim on this ground is barred by § 1255. USCIS's decision to base its denial ofthe 1-485

Application on these factors is the exact kind of nondiscretionary decision that this court may not

review. See Mantena v. Johnson. 809 F.3d 721,728(2d Cir. 2015)("[Section 1255] strips

jurisdiction over a substantive discretionary decision ...."); Sandhu. 916 F. Supp. 2d at 333

("[C]ourts lack jurisdiction to review USCIS's 'factfinding, factor-balancing, and exercise of

discretion' under § 1252(a)(2)(B)...."(quoting Rosario v. Holder. 627 F.3d 58,61 (2d Cir.

2010))).

        Plaintiff's second argument presents a closer case, in that it makes a colorable claim that

she might be entitled to relief under one ofthe exceptions to § 1252(a)(2)(B); Here, Plaintiff

seeks to raise questions about the procedures with which USCIS adjudicated her 1-485

Application, claiming that her Fifth Amendment rights were violated. (See PI. Opp'n at 6-8.)

Nonetheless, Plaintiff's attempts fail because she does not raise any justiciable procedural

challenges to the 1-485 Application review process, and because this court is not the proper

forum for constitutional claims relating to the denial of her 1-485 Application.

       Plaintiff is correct that § 1252(a)(2)(B)"does not prevent judicial review ofthe conduct

ofthe administrative proceedings"(PI. Opp'n at 7(quoting Kurapati v. USCIS. 775 F.3d 1255,

1262(11th Cir. 2014)(per curiam))); however, a plaintiff challenging the procedure by which
USCIS adjudicated an application for adjustment of status must assert that the agency ignored

existing procedural safeguards.       Mantena, 809 F.3d at 728-30. For example, in Mantena.the

Second Circuit held that the district court had jurisdiction to review the plaintiff's claim that

USCIS violated its own notice regulations. Id. Here,Plaintiff claims that the USCIS adjudicator

improperly instructed Plaintiffto fire her attorney and prematurely terminated Plaintiffs

adjustment interview, thus preventing her from "clear[ing] up the 'discrepancies' and 'questions'

that the USCIS now capriciously claims... to have existed in Plaintiffs application." (PI.

Opp'n at 7.) Plaintiff does not allege that these actions ran afoul of existing procedural

safeguards but, rather, vaguely alleges that they violated her right to due process under the Fifth

Amendment. (See id. at 6, 8.) The exception to § 1252 for constitutional claims is, however,

inapplicable here, given that the exception requires such claims to be raised "upon a petition for

review filed with an appropriate court of appeals." § 1252(a)(2)(D)(emphasis added). Plaintiff

submits that the requirement that she bring her constitutional claim in the court of appeals does

not apply here because she filed the instant complaint prior to the allegedly faulty adjudication of

her 1-485 Application by USCIS. (PI. Opp'n at 8.) But Plaintiff points to no case law supporting

her proffered legal rule, instead citing only a case in which the district court adjudicated the

plaintiff's application for naturalization, as permitted under 8 U.S.C. § 1447(b). (See id. at 8-9

(citing Aardav. USCIS. No. 06-CV-1561,2008 WL 53280, at *2(D. Minn. Jan. 3,2008)).)

Instead, as Defendants correctly state, "there are numerous cases in this [cjircuit that demonstrate

that USCIS has the authority to adjudicate 1-485 Applications after the mandamus litigation has

commenced." (Defs. Reply at 4;^id at 4-5 (collecting cases).) Accordingly, this court does

not have jurisdiction to review Plaintiffs challenge to USCIS's discretionary denial ofher 1-485

Application. See Shabai v. Holder. 718 F.3d 48, 51 (2d Cir. 20131: see also Agor v. Lynch. 276
F. Supp. 3d 7,18(S.D.N.Y. 2017)(noting that the § 1252(a)(2)(D) exception does not apply

where a plaintiff"seeks district court review of a denial of an adjustment of status")-
                                         *       *       *




       Because Plaintiff's complaint seeks an order compelling action on her 1-485 Application,

and because the original relief sought by Plaintiff was mooted by the USCIS's adjudication of

her 1-485 Application, there are no live claims for the court to adjudicate and the action is moot.

IV.    CONCLUSION


       For the foregoing reasons. Defendants' motion to dismiss(Dkt. 17)is GRANTED.

Plaintiff's complaint is DISMISSED without prejudice. The Clerk of Court is respectfully

DIRECTED to enter judgment for Defendants and close the case.

       SO ORDERED.

                                                                      s/Nicholas G. Garaufis
Dated: Brooklyn, New York                                            NICHOLAS G. GARAUFflS
       October ^ ^ ,2018                                             lAiited States District Judge
